PER CURIAM.
Charles Anthony Bennett pleaded guilty to violations of 18 U.S.C.A. §§ 922(u), 922(g)(1), and 922© (West 2000). He initially was sentenced to ninety-seven months in prison. Upon the Government’s motion, the district court reduced Bennett’s sentence to sixty months. Bennett now appeals the district court’s order denying his motion for reduction of sentence, in which Bennett claimed he was entitled to a further reduction of his sentence under U.S. Sentencing Guidelines Amendment 599.
Commentary to Amendment 599 makes clear that the amendment applies only to convictions under 18 U.S.C.A. § 924(c) (West 2000). Bennett was not convicted of violating that statute. Therefore, the district court properly denied the motion for reduction of sentence, and we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before us and argument would not aid the decisional process.

AFFIRMED.